Case: 13-15698   Date Filed: 06/27/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-15698
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:13-cr-00307-SDM-EAJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CESAR CABRERA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 27, 2014)

Before PRYOR, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-15698    Date Filed: 06/27/2014   Page: 2 of 2


      Craig L. Crawford, counsel for Cesar Cabrera in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Cabrera’s conviction and sentence are

AFFIRMED.




                                         2